Citation Nr: 1805147	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  07-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  From September 22, 1995, to December 12, 1999, entitlement to an initial rating in excess of 10 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease.  

2.  From April 1, 2001, to October 31, 2006, entitlement to a rating in excess of 50 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease.  

3.  From November 1, 2006, to February 17, 2011, entitlement to a rating in excess of 50 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease.  

4.  From February 18, 2011, entitlement to a rating in excess of 90 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease.  


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from August 1956 to August 1958.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By correspondence received August 2009, the Veteran indicated that he did not want a hearing.  

In January 2013, the Board remanded the Veteran's claims to obtain private medical records dated after February 18, 2011, and between September 25, 1995, and December 12, 1999.  The RO has obtained and associated with the claims file VA treatment records from February 18, 2011, to April 2017.  By correspondence dated February 2013, the RO requested that the Veteran identify all health care providers who treated the Veteran from September 25, 1995, to December 12, 1999, and from February 18, 2011.  No response was provided by the Veteran, so no additional records prior to December 12, 1999, or after February 18, 2011, have been obtained.  

There has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  From September 22, 1995, to December 12, 1999, the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease are characterized by pain with noncompensable limitation of motion.  

2.  From April 1, 2001, to October 31, 2006, the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease are characterized by markedly severe residual pain and limitation of motion.  

3.  From November 1, 2006, to February 17, 2011, the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease are characterized by painful motion following implantation of prosthesis such as to require the use of crutches or a walker.  

4.  From February 18, 2011, the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease is characterized by painful motion following implantation of prosthesis such as to require the use of a walker or a wheelchair.  


CONCLUSIONS OF LAW

1.  From September 22, 1995, to December 12, 1999, the criteria for a disability rating in excess of 10 percent for left hip total hip replacement residuals and left hip degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2017).

2.  From April 1, 2001, to October 31, 2006, the criteria for a disability rating of 70 percent, but no greater, for left hip total hip replacement residuals and left hip degenerative joint disease have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5054 (2017).

3.  From November 1, 2006, to February 17, 2011, the criteria for a disability rating of 90 percent, but no greater, for left hip total hip replacement residuals and left hip degenerative joint disease have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5054 (2017).

4.  From February 18, 2011, the criteria for a disability rating in excess of 90 percent for left hip total hip replacement residuals and left hip degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5054 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During service, the Veteran injured his hip and back when he fell from a 40-foot tower.  His service treatment records were lost in a fire in Saint Louis, Missouri.  Nevertheless, he is now service connected for back and hip disabilities related to his injury.  He has written a book about his experiences seeking service connection for in-service injuries, entitled "The Treasure Found in the Land Fill."  See November 2001 correspondence.  

In an October 2006 rating decision, the RO granted the Veteran service connection for left hip degenerative joint disease from September 22, 1995, the date of his claim.  The Veteran is appealing the rating aspect of that decision.  His current ratings are 10 percent rating from September 22, 1995, 100 percent from December 13, 1999, 50 percent from April 1, 2001, and 90 percent from February 18, 2011, all under Diagnostic Code 5054.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date of the claim.  38 C.F.R. § 3.400(o).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5054 governs ratings following hip replacement.  38 C.F.R. § 4.71a.  The minimum rating is 30 percent.  Id.  A rating of 50 percent is appropriate for moderately severe residuals of weakness, pain or limitation of motion.  Id.  A rating of 70 percent is appropriate for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Id.  A rating of 90 percent is appropriate following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  Id.  A rating of 100 percent is appropriate for one year following implantation of prosthesis.  Id.

Diagnostic Code 5250 provides compensation for ankylosis of the hip.  38 C.F.R. § 4.71a.  A rating of 60 percent is appropriate for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  Id.  A rating of 70 percent is appropriate for intermediate ankylosis of the hip.  Id.  A rating of 90 percent is appropriate for extremely unfavorable ankylosis, with the foot not reaching ground, necessitating crutches.  Id.  An individual with a 90 percent rating under this code is also entitled to special monthly compensation.  Id.  

Diagnostic Code 5251 provides compensation for limitation of extension of the thigh.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for extension limited to 10 degrees.  Id.  

Diagnostic Code 5252 provides compensation for limitation of flexion of the thigh.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for flexion of the thigh that is limited to 45 degrees.  Id.  A 20 percent rating is appropriate for flexion of the thigh that is limited to 30 degrees.  Id.  A 30 percent rating is appropriate for flexion of the thigh that is limited to 20 degrees.  Id.  A 40 percent rating is appropriate for flexion of the thigh that is limited to 10 degrees.  Id.  

Diagnostic Code 5253 provides compensation for impairment of the thigh.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate where the Veteran cannot toe-out more than 15 degrees for the affected leg due to limitation of rotation.  Id.  A 10 percent rating is also appropriate where limitation of adduction prevents crossing of the legs.  Id.  A rating of 20 percent is appropriate where motion is lost beyond 10 degrees due to limitation of abduction.  Id.  

Diagnostic Code 5254 provides compensation for a flail joint of the hip.  38 C.F.R. § 4.71a.  A rating of 80 percent is appropriate for a flail joint of the hip.  Id.  

Diagnostic Code 5255 provides compensation for impairment of the femur.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for malunion of the femur with a slight knee or hip disability.  Id.  A 20 percent rating is appropriate for malunion of the femur with a moderate knee or hip disability.  Id.  A 30 percent rating is appropriate for malunion of the femur with a marked knee or hip disability.  Id.  A 60 percent rating is appropriate for fracture of the surgical neck of the femur with false joint.  Id.  A 60 percent rating is also appropriate for fracture of the shaft or anatomical neck of the femur with nonunion without loose motion and weight bearing preserved with the aid of a brace.  Id.  An 80 percent rating is appropriate for fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  Id.

Diagnostic Code 5260 governs limitation of flexion of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  Id.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  Id.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 governs limitation of extension of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted for leg extension limited to five degrees.  Id.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  Id.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Id.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  Id.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  Id.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.  

The normal flexion of the hip is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2017).  


I.  Initial Rating in Excess of 10 Percent from 9/22/95 to 12/12/99

The Veteran is rated at an initial rating of 10 percent from September 22, 1995, to December 12, 1999.  This rating is based on pain with noncompensable limitation of motion.  See 38 C.F.R. § 4.59; October 2006 rating decision.  

The Evidence does not support a higher rating.  A December 1999 VA medical record indicates passive range of motion of 0 to 100 degrees, active range of motion of 0 to 90 degrees, internal rotation of 0 degrees, internal rotation of -10 degrees, and abduction of 25 degrees.  A May 1999 VA medical record notes pain, deformity of femoral head without evidence of recent fracture, and left hip limitation of motion, the degree and type of limitation not being specified.  A September 1997 VA medical record indicates the use of a cane and constant, near-paralyzing pain.  In a December 1996 informal hearing before the RO, the Veteran indicates the use of pain pills.  In June 1996 correspondence, the Veteran complains of the loss of use of his hip.  A December 1995 VA medical provider describes the Veteran as walking with a limp on the left leg.  

Taken together, this evidence indicates noncompensable limitation of motion and pain.  Based on the December 1999 VA medical record, hip range of motion of 90 degrees is noncompensable under Diagnostic Codes 5251, 5252, 5260, and 5261.  Also, hip abduction of 25 degrees (45 is normal) is noncompensable under Diagnostic Code 5253.  The presence of painful, noncompensable limitation of motion is consistent with the 10 percent rating that the Veteran is already assigned.  See 38 C.F.R. § 4.59.  

The Veteran is not entitled to a higher rating under any other Diagnostic Code relating to the hip, thigh, or leg.  There is no evidence of hip ankylosis so as to support a higher rating under Diagnostic Code 5250.  There is no evidence of a flail joint to support a higher rating under Diagnostic Code 5254.  While there is evidence of deformity of the femoral head, there is no evidence of fracture of the femur shaft, fracture of the femur anatomical neck, fracture of the femur surgical neck with false joint, or malunion of the femur so as to support a higher rating under Diagnostic Code 5255.  None of these codes, then, support a rating in excess of 10 percent.  

In reaching these conclusions, the Board has considered the Veteran's lay statements, including that he experiences pain and that he has difficulty moving.  The Veteran is competent to report these symptoms because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As the Veteran is already being compensated for this symptomatology under 38 C.F.R. § 4.59, these symptoms alone do not support a higher rating.  

The Veteran has also indicated in certain filings that he is paraplegic.  See, e.g., April 1996 correspondence; May 1995 correspondence.  These statements are outweighed by contemporaneous evidence that he walks with a limp and uses a cane.  It is further outweighed by later evidence, to be discussed below, that the Veteran subsequently used crutches and a walker.  By themselves, these statements do not support a higher rating prior to December 12, 1999.  

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

II.  Rating in Excess of 50 Percent from 4/1/2001 to 10/31/06

The Veteran is rated at 50 percent from April 1, 2001, to October 31, 2006, based on moderately severe residuals of weakness and pain.  The evidence supports a higher rating for this time period.  

From April 1, 2001, to October 31, 2006, the Veteran's symptomatology is consistent with a 70 percent rating based on markedly severe residual pain and limitation of motion.  Records from this time period indicate that the Veteran is consistently using a cane.  See August 2001 VA medical record; April 2001 VA medical record; July 2000 VA medical record.  The Veteran experiences marked limitation of walking and chronic pain such that he "prefers to be in bed all the day due to pain on both hips."  See May 2005 VA medical record.  The presence of chronic pain and difficulty walking is consistent with markedly severe pain and limitation of motion so as to support a rating of 70 percent.  There is no lay or medical evidence of use of crutches during this time period so as to support a rating of 90 percent.  

The Veteran is not entitled to a rating in excess of 70 percent under any other Diagnostic Code relating to the hip, thigh, or leg.  There is no evidence of extremely unfavorable ankylosis of the hip so as to support a rating of 90 percent under Diagnostic Code 5250.  There is no evidence of a flail hip joint so as to support a rating of 80 percent under Diagnostic Code 5254.  Finally, there is no evidence of fracture of the shaft or anatomical neck of the femur with nonunion and loose motion so as to support a rating of 80 percent under Diagnostic Code 5255.  None of the other relevant codes provide a rating in excess of 70 percent.  For these reasons also, the Veteran is not entitled to a rating in excess of 70 percent.  

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

III.  Rating in Excess of 50 Percent from 11/1/2006 to 2/17/11

The Veteran is rated at 50 percent from November 1, 2006, to February 17, 2011, based on moderately severe residuals of weakness and pain.  The evidence also supports a higher rating for this time period.  

From November 1, 2006, to February 17, 2011, the Veteran is entitled to a rating of 90 percent based on painful motion or weakness such as to require the use of crutches.  The earliest medical evidence of the use of crutches is in a VA medical record dated on November 1, 2006, wherein it was noted that the Veteran was using one pair of Canadian crutches.  A March 2007 VA joints examination indicates continued use of bilateral forearm crutches for ambulation.  A May 2007 VA medical record indicates that the Veteran is using a rollator (walker), which "is necessary to assure safe ambulation" because forearm crutches "do not provide total stability and safety."  According to a February 2008 VA medical record, he uses a "rollator all the time to prevent falls."  He continues to use a rollator into 2011.  See February 2011 VA examination; June 2008 VA medical record.  

Although the language of Diagnostic Code 5054 specifically refers to the "use of crutches," the Board finds that the use of a rollator is tantamount to meeting the level of severity and limited mobility contemplated by the rating criteria.  This is particularly true where, as here, the Veteran only stopped using crutches because he could no longer use them safely.  Resolving any doubt in the Veteran's favor, the Board concludes that the medical and lay evidence shows that the Veteran's right hip disability most closely approximates the criteria for a 90 percent rating under Diagnostic Code 5054 for this time period.

For no period does the evidence support a higher schedular rating based on thigh impairment or limitation of motion of the leg.  A January 2001 VA medical record indicates left hip flexion of 0 to 90 degrees and left hip extension of 0 to 5 degrees.  A June 2001 VA medical record indicates left hip flexion of 90 degrees.  An October 5, 2001 VA medical record indicates left hip flexion of 100 degrees.  An October 30, 2001 VA medical record indicates left hip flexion of 50 degrees and left hip abduction of 30 degrees.  A March 6, 2007 VA joints examination indicates left hip flexion of 90 degrees, left hip extension of 0 to 15 degrees, and left hip abduction of 30 degrees.  A March 2010 VA medical record indicates left hip flexion of 100 degrees and left hip abduction of 20 degrees.  An August 2010 VA medical record indicates left hip flexion of 105 degrees and left hip abduction of 5 degrees.  

These measurements do not support a rating in excess of 90 percent.  Under Diagnostic Code 5260, the highest available rating is 10 percent from October 30, 2001, to March 6, 2007, based on hip flexion of 50 degrees during that time period.  Under Diagnostic Code 5261, the highest available rating is 20 percent from March 6, 2007, based on left hip extension of 15 degrees from that date.  Under Diagnostic Code 5253, the highest available rating is 20 percent from August 17, 2010, based on loss of abduction past 10 degrees.  Even assuming that a higher rating was available under DeLuca, the resulting rating would not be greater than the Veteran's current rating of 90 percent from November 1, 2006, to February 17, 2011.  

The evidence also does not support additional staged ratings for any time period on appeal and none of the other Diagnostic Codes relating to the hip, thigh, or leg provide for a rating in excess of 90 percent.  

IV.  Rating in Excess of 90 Percent from 2/18/2011

The Veteran is rated at 90 percent from February 18, 2011.  This rating is based on the use of a walker from the date of a VA examination of that date.  See May 2012 rating decision.  

The evidence does not support a rating in excess of 90 percent from February 18, 2011.  The only apparent change in the Veteran's condition is that he started using a wheelchair rather than a rollator.  The earliest documented use of a wheelchair is a VA medical record dated January 2013.  As already discussed, while the language of Diagnostic Code 5054 specifically refers to the "use of crutches," the Board finds that the use of a wheelchair is tantamount to meeting the level of severity and limited mobility contemplated by the rating criteria.  Resolving any doubt in the Veteran's favor, the Board concludes that the medical and lay evidence shows that the Veteran's right hip disability most closely approximates the criteria for a 90 percent rating under Diagnostic Code 5054.  

The evidence does not support a higher schedular rating based on limitation of motion of the leg.  The February 2011 VA examination indicates left leg flexion of 0 to 90 degrees, left leg extension of 0 to 10 degrees, and left leg abduction of 0 to 10 degrees.  This supports a noncompensable rating under Diagnostic Code 5260, a 10 percent rating under Diagnostic Code 5261, and a 20 percent rating under Diagnostic Code 5253.  Even assuming that a higher rating was available under DeLuca, the resulting rating would not be greater than the Veteran's current rating of 90 percent under Diagnostic Code 5054.  

The evidence also does not support additional staged ratings for any time period on appeal, and none of the other Diagnostic Codes relating to the hip, thigh, or leg provide for a rating in excess of 90 percent.  


ORDER

From September 22, 1995, to December 12, 1999, entitlement to an initial rating in excess of 10 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease is denied.  

From April 1, 2001, to October 31, 2006, entitlement to a rating of 70 percent, but no greater, for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From November 1, 2006, to February 17, 2011, entitlement to a rating of 90 percent, but no greater, for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From February 18, 2011, entitlement to a rating in excess of 90 percent for the Veteran's left hip total hip replacement residuals and left hip degenerative joint disease is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


